Order entered September 17, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00280-CR

                   LEWIS TERRELLE SLEDGE, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 405th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 19-CR-3793

                                     ORDER

      Before the Court is the State’s appellant’s September 14, 2021 second

motion for an extension of time to file its brief. We GRANT the motion and

ORDER the State’s brief file on or before November 15, 2021. We DIRECT the

Clerk to set this case at issue on November 15, 2021.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE